991 F.2d 801
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lisa A. LUNA, Appellant,v.HALL SCHOOL, District No. 5, Lincoln County, Nebraska;Sherman Hirsch, individually and in his official capacity asSuperintendent of Hall School; Deb Correll, individually andin her official capacity as President of the Hall SchoolBoard;  Norma Pinkerton, individually and in her officialcapacity as board member of Hall School Board; BruceMarxsen, individually and in his official capacity as boardmember of Hall School Board;  Linda Stewart, individuallyand in her official capacity as board member of Hall SchoolBoard; Sue Henning, individually and in her officialcapacity as board member of Hall School Board;  LynnCaldwell, individually and in her official capacity as boardmember of Hall School Board, Appellees.
No. 92-3290.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 15, 1993.Filed:  April 21, 1993.

Before FAGG and MAGILL, Circuit Judges, and STUART,* Senior District Judge.
PER CURIAM.


1
Lisa A. Luna appeals the district court's grant of summary judgment to the school and numerous individuals sued in her 42 U.S.C. § 1983 action.  After a careful review of the record, we agree with the district court's rulings on the questions presented by the appeal.  We have nothing of substance to add to the district court's well-reasoned opinion.  Accordingly, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE WILLIAM C. STUART, Senior United States District Judge for the Southern District of Iowa, sitting by designation